DETAILED ACTION
The following is a non-final office action upon examination of application number 16/515070. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/3/2022 has been entered. 

Response to Amendment
Claims 1, 12, and 20 have been amended.
Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 9-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-11 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 12-19 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claim 20 is directed to a computer readable storage medium (non-transitory as per paragraph 71), which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to identify changes related to food consumption to provide required service based on load data, which is described by claim limitations reciting: improving point of sale based at least in part on predicted loads of a customer; receiving sensor load data over time from the customer table; analyzing the sensor load data during a waiting time between a time of one or more customers arriving at the table and a time of consumables being served to the table to learn background noise data of the one or more customers; learning background noise data by distributing the one or more customers over time in a K-means clustering algorithm; identifying respective zones of influence on the customer table to each of the one or more customers; removing anomalous behavior that affects a predicted time in which consumables served to the table reached completion based on its' potential influence on at least a respective zone of the identified zones associated with a respective customer; and generating a … display that is shown prior to a predicted time in which consumables served to the table reaches completion. The identified recited limitations in the claims describing identifying changes related to food consumption to provide required service based on load data (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and interactions between people, or alternatively, the “Mental Processes” grouping 
This judicial exception is not integrated into a practical application because additional elements in claim 12 (i.e., the processor and a memory configured to provide computer program instructions to the processor to execute the function of components; sensor data receiving component; waiting time analyzing component; dining time analyzing component; and output component) and claim 20 (i.e., the computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor), do not add a meaningful limitations to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of these additional elements offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer. 
Additional elements reciting generating a visual interface display do not provide an improvement to the computer or to the technology and only add extra solution activities. Similarly, additional elements in claims 13, do not yield an improvement to the computer or technology; further these additional elements only add extra-solution activities (data gathering). Additional elements in claim 19 related to a visual display for displaying event detection notifications provided by the output component only add extra-solution activities (data display/output). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to generating a visual interface display do not provide an improvement to the computer or to the technology and only add extra solution activities (data display/output). With respect to data display/output limitations, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). With respect to data gathering limitations, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
  

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that generating a visual display integrates the alleged judicial exception into a practical application.
Examiner disagrees. Additional elements reciting generating a visual interface display do not provide an improvement to the computer or to the technology and only add extra solution OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (presenting offers and gathering statistics). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). 

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite limitations that constitute an improvement in a technical field.
Examiner disagrees. The claimed "learning background noise data by distributing the one or more customers over time in a K-means clustering algorithm" and "identifying respective zones of influence on the customer table to customers" provides an improvement in the judicial exception itself which is not an improvement in technology. Additional elements reciting generating a visual interface display do not provide an improvement to the computer or to the technology and only add extra solution activities. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.
Generating a visual display of a model does is not a technical solution that is new and does not constitute an improvement to predictive modeling systems. These limitations are recited at a high level of generality and only add insignificant extra-solution activities (data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite a combination of limitations that is not well-understood, routine, or conventional activity in the field.
Examiner disagrees. Additional elements reciting generating a visual interface display do not provide an improvement to the computer or to the technology and only add extra solution activities (data display/output). With respect to data display/output limitations, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). With respect to data gathering limitations, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). When taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claimed “removing anomalous behavior that affects a predicted time in which consumables served to the table reached completion based on its' potential influence on at least a respective zone of the identified zones associated with a respective customer” is not an additional element. Instead, these are abstract limitations describing identifying changes related to food consumption to provide required service based on load data (i.e., the abstract idea) and fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and interactions between people. 
Additionally, the recited removing anomalous behavior….. falls within the “Mental Processes” grouping of abstract ideas since the claimed abstract steps can be performed by a "Mental Processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.") Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0214456 – discloses a system that uses sensors on a table to determine occupancy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683